DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 4: the claim recites “the fourth radial line is spaced 30 degrees from the third radial line”. However claim 3, from which claim 4 depends, recites “a third radial line extending radially outward from the trailing axis at an angle of 20 degrees radially outward 
Regarding claim 6: the claim recites “the fourth radial line is spaced 30 degrees from the third radial line”. However claim 1, from which claim 6 depends, recites “a first radial line extending radially outward from the leading axis at an angle of 20 degrees radially outward from the reference line, a second radial line extending radially outward from the leading axis at an angle of 40 degrees from the reference line”. Note that the first and second radial lines are spaced from the same reference line. Thus, the second radial line is actually spaced 20 degrees from the first radial line as defined in claim 1. The skilled artisan would not know how, or be able, to make a cutter wheel having a second radial line spaced 20 degrees from a first radial line as claim 1 requires, while simultaneously having the second radial line spaced 30 degrees from the first radial line as claim 6 requires. Therefore, the invention of claim 6 is not enabled.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards 
Regarding claim 14: it is unclear which of the first and second trailing surfaces “the trailing surface” in line 16 is referring to. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Regarding claim 5: the claim recites “the fourth radial line is spaced 20 degrees from the third radial line”. However claim 3, from which claim 5 depends, already recites “a third radial line extending radially outward from the trailing axis at an angle of 20 degrees radially outward from the reference line, a fourth radial line extending radially outward from the trailing axis at an angle of 40 degrees from the reference line”. The third and fourth radial lines are spaced from the same reference line and the difference between 40 and 20 is 20. Therefore, the subject matter of claim 5 fails to further limit the subject matter of claim 3.
Regarding claim 7: the claim recites “the second radial line is spaced 20 degrees from the first radial line”. However claim 1, from which claim 7 depends, already recites “a first radial line extending radially outward from the leading axis at an angle of 20 degrees radially outward from the reference line, a second radial line extending radially outward from the leading axis at an angle of 40 degrees from the reference line”. The first and second radial lines are spaced 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 4,744,278 A).
Regarding claim 14: Wright discloses a cutter wheel for use with a stump cutter having a drive assembly configured to rotate the cutter wheel in a direction of rotation, the cutter wheel comprising:
a drive plate (42, 47, fig. 5) having a first side (the side shown), a second side opposite the first side (see figs. 5, 8), an axis of rotation (col. 1, 12-13, “rotary machining tools”; thus the drive plate has an axis of rotation), and a perimeter (see fig. 5);
a trailing cutter (40) attached to one of the first side and the second side of the drive plate (see fig. 8), the trailing cutter having:
a first leading surface (58, 62),
a first trailing surface (surface opposite of 62), and

a leading cutter (50) attached to one of the first side and the second side of the drive plate and positioned ahead of the trailing cutter (40) relative to the direction of rotation (see fig. 5), the leading cutter having:
a second leading surface (see fig. 5 below),
a second trailing surface (see fig. 5 below), and
a second zone in which the trailing surface is substantially aligned with the perimeter of the drive plate (see fig. 5 below); and
a reference arc centered on the axis of rotation, the reference arc having a first end in the first zone and a second end in the second zone (see fig. 5 below), and
wherein the perimeter of the drive plate includes a transition portion extending between the leading and trailing cutters, radially below the reference arc, wherein the transition portion extends into both the first zone and the second zone (see fig. 5 below).

    PNG
    media_image1.png
    355
    755
    media_image1.png
    Greyscale

Annotated Figure 5 of Wright

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonardi et al. (US 6,550,504 A), hereinafter ‘Leonardi’.
Regarding claim 1: Leonardi discloses a cutter wheel for use with a stump cutter having a drive assembly, the cutter wheel comprising:
a drive plate (10, figs. 1, 1a) having a first side (16, fig. 1a), a second side (16) opposite the first side (col. 2, lns. 29-30), and a perimeter (18, fig. 1a);
a cutter (14) attached to one of the first side and the second side of the drive plate (see fig. 2), the cutter having a contact surface configured to engage one of the first side and the second side of the drive plate (see fig. 2), the cutter further having a leading surface and a trailing surface (see the 1st annotated fig. 2 of Leonardi below), and a leading mounting hole defining a leading axis (in fig. 2 below, an axis extending into and out of the page at the center of the cross hairs of the hole near the leading surface) and a trailing mounting hole defining a trailing axis (in fig. 2 below, an axis extending into and out of the page at the center of the cross hairs of the hole near the trailing surface);
a reference line passing through the leading axis and the trailing axis (in fig. 2 below, the horizontal line passing through the mounting holes); and

wherein a portion of the perimeter of the drive plate is in the zone (see fig. 2 below).

    PNG
    media_image2.png
    302
    532
    media_image2.png
    Greyscale

1st Annotated Figure 2 of Leonardi


Leonardi does not explicitly disclose that the first and second arcs are located 0.25 in. from the leading surface. However, applicant has not set forth any criticality for that particular dimension, e.g., that it provides any unexpected results. And Leonardi does not disclose that the figures are to scale, so it must be assumed that they are not and that the size and scale may be adjusted by a skilled artisan to suit their needs. Further, Leonardi discloses that variations to the perimeter shape of the wheel could be practiced without departing from the scope and spirit of the invention (col. 3, lns. 2-5).

Regarding claim 2, which depends on claim 1: Leonardi discloses both the leading axis and the trailing axis (in annotated fig. 2 of Leonardi above, axes extending into and out of the page at the center of the cross hairs of the holes) are normal to at least one of the first side and the second side (see fig. 2 above).
Regarding claims 3 and 5, which depend on claims 1 and 3: Leonardi discloses a second zone (see the 1st annotated fig. 2 of Leonardi above) within an area defined by a third radial line extending radially outward from the trailing axis at an angle of 20 degrees radially outward from the reference line (see fig. 2 above), a fourth radial line extending radially outward from the trailing axis at an angle of 40 degrees from the reference line (see fig. 2 above), a third arc positioned radially outward from the trailing surface (see fig. 2 above), and a fourth arc positioned radially inward from the trailing surface (see fig. 2 above), and wherein the perimeter of the drive plate passes through the second zone (see fig. 2 above).
Regarding claims 4 and 6, which depend on claims 3 and 1, respectively: the claims are not enabled for the reasons set forth under 35 USC § 112(a) above. However, even if the radial lines were to be spaced 30 degrees apart, instead of 20 degrees as claims 1 and 3 require, it can be deduced from the 1st annotated fig. 2 of Leonardi above that the leading and trailing surfaces of the cutter would still pass through the first and second zones, respectively.
Regarding claim 7, which depends on claim 1: the claim recites “the second radial line is spaced 20 degrees from the first radial line”. Leonardi discloses this in claim 1, above, where the claim reads, “a first radial line extending radially outward from the leading axis at an angle of 20 degrees radially outward from the reference line, a second radial line extending radially outward from the leading axis and spaced 40 degrees from the reference line”. The first and second radial lines are spaced from the same reference line and the difference between 40 degrees and 20 degrees is 20 degrees.
Regarding claims 9-11, which depends on claims 1 and 9-10: examiner notes that the claims recite a second cutter having the same details, features and orientation relative to the drive plate as the first cutter in claim 1. And the 2nd annotated fig. 2 of Leonardi below illustrates such a second cutter.

    PNG
    media_image3.png
    239
    262
    media_image3.png
    Greyscale

2nd Annotated Figure 2 of Leonardi


Regarding claim 12: Leonardi discloses a cutter wheel for use with a stump cutter having a drive assembly, the cutter wheel comprising:
a drive plate (10, figs. 1, 1a) having a first side (16, fig. 1a), a second side (16) opposite the first side (col. 2, lns. 29-30), a plate axis (see the 3rd annotated fig. 2 of Leonardi below), and a perimeter (18, fig. 1a);
st annotated fig. 2 of Leonardi reproduced below), and a leading mounting hole defining a leading axis (in the 1st fig. 2 below, an axis extending into and out of the page at the center of the cross hairs of the hole near the leading surface) and a trailing mounting hole defining a trailing axis (in the 1st fig. 2 below, an axis extending into and out of the page at the center of the cross hairs of the hole near the trailing surface);
a leading radial axis extending between the plate axis and the leading axis (see the 3rd fig. 2 below);
a leading reference axis passing through the leading axis and oriented at an angle of 90 degrees relative to the leading radial axis (see the 3rd fig. 2 below); and

    PNG
    media_image4.png
    185
    330
    media_image4.png
    Greyscale

3rd Annotated Figure 2 of Leonardi


a zone (the first zone in the 1st fig. 2 below) defined by a first radial line extending radially outward from the leading axis at an angle of 20 degrees radially outward from the reference line (see the 1st fig. 2 below), a second radial line extending radially outward from the leading axis and spaced 40 degrees from the reference line (see the 1st fig. 2 below), a first arc st fig. 2 below), and a second arc positioned radially inward from the leading surface (see the 1st fig. 2 below), and
wherein a portion of the perimeter of the drive plate is in the zone (see the 1st fig. 2 below).

    PNG
    media_image2.png
    302
    532
    media_image2.png
    Greyscale

1st Annotated Figure 2 of Leonardi


Leonardi does not explicitly disclose that the first and second arcs are located 0.25 in. from the leading surface. However, applicant has not set forth any criticality for that particular dimension, e.g., that it provides any unexpected results. And Leonardi does not disclose that the figures are to scale, so it must be assumed that they are not and that the size and scale may be adjusted by a skilled artisan to suit their needs. Further, Leonardi discloses that variations to the perimeter shape of the wheel could be practiced without departing from the scope and spirit of the invention (col. 3, lns. 2-5).
Therefore, examiner contends that adjusting the drive plate of Leonardi such that the perimeter of the drive plate passes through a zone delimited by radial lines and arcs arbitrarily located 0.25 in. on opposite sides of the leading surface is an obvious modification that the 
Regarding claim 13: Leonardi discloses a cutter wheel for use with a stump cutter having a drive assembly configured to rotate the cutter wheel in a direction of rotation, the cutter wheel comprising:
a drive plate (10, figs. 1, 1a) having a first side (16, fig. 1a), a second side (16) opposite the first side (col. 2, lns. 29-30), and a perimeter (18, fig. 1a);
a trailing cutter (the first cutter in the 2nd annotated fig. 2 of Leonardi above) attached to one of the first side and the second side of the drive plate (see fig. 2), the trailing cutter having:
a first contact surface configured to engage one of the first side and the second side of the drive plate (see fig. 2),
a first leading surface (see the 1st annotated fig. 2 of Leonardi, reproduced below),
a first trailing surface (see the 1st fig. 2 below),
a first leading mounting hole defining a leading axis (in the 1st fig. 2 below, an axis extending into and out of the page at the center of the cross hairs of the hole near the leading surface),
a first trailing mounting hole defining a trailing axis (in the 1st fig. 2 below, an axis extending into and out of the page at the center of the cross hairs of the hole near the trailing surface);
a first reference line passing through the first leading axis and the first trailing axis (in the 1st fig. 2 below, the horizontal line passing through the mounting holes); and
st fig. 2 below) defined by a first radial line extending radially outward from the leading axis at an angle of 20 degrees radially outward from the reference line (see the 1st fig. 2 below), a second radial line extending radially outward from the leading axis and spaced 40 degrees from the reference line (see the 1st fig. 2 below), a first arc located radially outward from the leading surface (see the 1st fig. 2 below), and a second arc positioned radially inward from the leading surface (see the 1st fig. 2 below), and
wherein a portion of the perimeter of the drive plate is in the zone (see the 1st fig. 2 below).
Examiner notes that the claim goes on to recite a leading cutter having the same details, features and orientation relative to the drive plate as the trailing cutter. And the 2nd annotated fig. 2 above illustrates such a trailing cutter.

    PNG
    media_image2.png
    302
    532
    media_image2.png
    Greyscale

Annotated Figure 2 of Leonardi


Leonardi does not explicitly disclose that the first, second, third, and fourth arcs are located 0.25 in. from the first and second leading surfaces. However, applicant has not set forth any criticality for that particular dimension, e.g., that it provides any unexpected results. And Leonardi does not disclose that the figures are to scale, so it must be assumed that they are not 
Therefore, examiner contends that adjusting the drive plate of Leonardi such that the perimeter of the drive plate passes through zones delimited by radial lines and arcs arbitrarily located 0.25 in. on opposite sides of each of the first and second leading surfaces is an obvious modification that the skilled artisan would arrive at by merely adjusting the size and scale of the drive plate relative to the cutters, and/or by modifying the shape of the drive plate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leonardi, in view of MacLennan et al. (US 2007/0193428 A1), hereinafter ‘MacLennan’.
Regarding claim 8, which depends on claim 1: Leonardi discloses the cutter (14, fig. 2) includes a cutter tooth mounted thereto (see the 4th annotated fig. 2 of Leonardi below).

    PNG
    media_image5.png
    101
    198
    media_image5.png
    Greyscale

4th Annotated Figure 2 of Leonardi


 Leonardi is silent regarding the cutter tooth being capable of being mounted to the cutter in two or more orientations.
However, MacLennan teaches a cutter wheel (15, fig. 2) comprising a cutter (fig. 1) having a reversible cutter tooth (10) that can be mounted in multiple orientations so that when one cutting edge wears or becomes damaged the tooth can be reoriented such that a different cutting edge is positioned for contacting the work-piece (¶¶ [0006], [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753